Citation Nr: 0600378	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  97-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for residuals of coccygectomy, including chronic 
lumbosacral strain and right sciatic neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to March 
1981.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which established service connection for sacral and coccygeal 
fracture residuals including coccygectomy residuals and 
thoracic and lumbar spine scoliosis and assigned a 10 percent 
evaluation for that disability.  

In March 2000, the RO recharacterized the veteran's sacral 
and coccygeal fracture residuals as coccygectomy residuals 
including chronic lumbosacral strain and right sciatic 
radiculopathy, and increased the initial evaluation to 40 
percent disabling.  

In January 2001, the Board remanded the case in order for the 
RO to schedule the veteran for a hearing before a Veterans 
Law Judge sitting at the RO.  The veteran failed to report 
for the scheduled hearing.  

In February 2004, the Board remanded the case for additional 
development.  Subsequently, a June 2005 rating action 
continued the 40 percent evaluation for coccygectomy 
residuals including chronic lumbosacral strain and 
degenerative disc disease, and granted a separate 10 percent 
evaluation for right lower extremity sciatic neuropathy, 
effective from September 23, 2002.  The veteran did not 
disagree with the initial 10 percent evaluation of that 
disability, and that evaluation is not currently on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran is currently receiving the maximum schedular 
evaluation available under Diagnostic Codes 5292 (limitation 
of motion of the lumbar spine) and 5295 (lumbosacral strain).

3.  There is no evidence of vertebral fracture or ankylosis 
and the symptoms associated with the veteran's low back 
disability do not more nearly approximate pronounced 
intervertebral disc syndrome (IDS).  

4.  There is no evidence of incapacitating episodes due to 
IDS having a total duration of at least six weeks during the 
last 12 months.  

5.  From September 23, 2002 to September 25, 2003, the 
chronic orthopedic manifestations associated with the 
veteran's low back disability, when considering the impact of 
pain, more nearly approximate severe limitation of lumbar 
spine motion.  

6.  Since September 26, 2003, the veteran's low back 
disability is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  For the period from June 23, 1996 to September 22, 2002, 
the criteria for an evaluation greater than 40 percent for 
service-connected low back disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  

2.  For the period from September 23, 2002 to September 25, 
2003, the criteria for an evaluation greater than 40 percent 
for coccygectomy residuals including chronic lumbosacral 
strain and degenerative disc disease are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  

3.  For the period beginning September 26, 2003, the criteria 
for an evaluation greater than 40 percent for coccygectomy 
residuals including chronic lumbosacral strain and 
degenerative disc disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2004 and August 2004.  Since those letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With regard to element (4), the August 2004 letter 
specifically requested that the claimant provide any evidence 
in her possession that pertains to the claim.  The veteran 
was advised of the evidence necessary to substantiate her 
claim.  The veteran was also informed of hers and VA's 
respective obligations with regard to obtaining evidence and 
was advised that it was her responsibility to make sure that 
VA received all records not in the possession of a Federal 
department or agency.  The veteran was asked to send 
additional evidence to the RO and to let VA know if there was 
any other evidence or information that she thought would 
support her claim.  

In addition, by virtue of the rating decision on appeal, the 
December 1996 statement of the case (SOC), and the October 
2002 and June 2005 supplemental statements of the case 
(SSOC), she was provided with specific information as to why 
the particular claim was being denied, and of the evidence 
that was lacking.  She was also supplied with the complete 
text of 38 C.F.R. § 3.159 in the June 2005 SSOC.  The Board 
finds that, because each of the four content requirements of 
a VCAA notice has been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the October 
1996 rating decision on appeal.  However, complying notice 
was subsequently provided, and the case was readjudicated and 
the most recent SSOC was issued after the complying letters 
were provided.  

Relevant VA treatment records have been obtained and 
associated with the claims folder.  The veteran was provided 
with VA examinations in September 1996, August 1997, February 
2000, and August 2004.  Pursuant to the Board's December 2003 
remand, the veteran was requested to provide information as 
to any private medical treatment, however she has not 
identified any outstanding records.  

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran fractured her coccyx during service in 1978, and 
a coccygectomy was performed in January 1979.  The October 
1996 rating decision on appeal granted service connection for 
sacral and coccygeal fracture residuals including 
coccygectomy residuals and thoracic and lumbar spine 
scoliosis and assigned a 10 percent evaluation from June 23, 
1996.  The veteran disagreed with that initial rating.  In 
March 2000, the RO recharacterized the veteran's sacral and 
coccygeal fracture residuals as coccygectomy residuals 
including chronic lumbosacral strain and right sciatic 
radiculopathy, and increased the initial evaluation to 40 
percent disabling, also from June 23, 1996.  A June 2005 
rating action continued the 40 percent evaluation for 
coccygectomy residuals including chronic lumbosacral strain 
and degenerative disc disease, and granted a separate 10 
percent evaluation for right lower extremity sciatic 
neuropathy, effective from September 23, 2002.  The veteran 
did not disagree with the initial 10 percent evaluation of 
that disability, and that evaluation is not currently on 
appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2005).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

In considering the veteran's claim for increase, the Board 
notes that relevant regulations were amended during the 
appeal period.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Accordingly, the Board will set forth the variously 
applicable rating criteria.  

Prior to September 26, 2003, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent 
evaluation; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warranted a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).  Under the 
criteria in effect prior to September 23, 2002, IDS  that is 
postoperative, cured, warrants a noncompensable evaluation; 
IDS that is mild warrants a 10 percent evaluation; IDS that 
is moderate with recurring attacks warrants a 20 percent 
evaluation; IDS that is severe, with recurring attacks with 
intermittent relief warrants a 40 percent evaluation; and IDS 
that is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief warrants a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, Unfavorable 
ankylosis of the entire spine, 100;

Unfavorable ankylosis of the entire thoracolumbar spine, 50; 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40; 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 30; 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 20; 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the  
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the  
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

Evaluation of the Veteran's Low Back Disability Pursuant to 
the Rating Criteria in Effect Prior to September 23, 2002

The veteran's low back disability has been continuously 
evaluated as 40 disabling from June 23, 1996.

An evaluation greater than 40 percent is not available under 
Diagnostic Codes 5292 or 5295 as that is the maximum 
schedular rating available.  There is also no basis for a 
rating in excess of 40 percent based on limitation of motion 
due to any functional loss because the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
lumbar spine, absent evidence of ankylosis.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Removal of the coccyx may be evaluated under Diagnostic Code 
5298, which provides a maximum 10 percent evaluation for 
painful residuals of coccyx removal.  However, as the 
veteran's painful residuals have been evaluated under the 
codes pertaining to the spine, which provide higher ratings, 
evaluation under Code 5298 would provide no additional 
benefit.  Other diagnostic codes that are potentially for 
application include 5285 (residuals of vertebral fracture), 
5286 (ankylosis of the spine), 5289 (ankylosis of the lumbar 
spine), and 5293 (intervertebral disc syndrome).  On review, 
there is no evidence of vertebral fracture or ankylosis of 
the spine.  Thus, Diagnostic Codes 5285, 5286, and 5289 are 
not for application.  

The February 2000 VA examination identified right sciatic 
radiculopathy.  Thus, Diagnostic Code 5293 is for 
consideration.  

In order to warrant an evaluation in excess of 40 percent 
under Diagnostic Code 5293 in effect prior to September 23, 
2002, the veteran's disability must more nearly approximate 
pronounced IDS.  Therefore, the Board will focus its 
discussion on whether there is evidence of persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings.  

On VA examination in February 1996, there were moderate 
paravertebral muscle spasms, but no significant sensory or 
motor loss, and no evidence of muscle atrophy.  On VA 
examination in August 1997, there was no obvious sensory 
deficit, and deep tendon reflexes at the knees and ankles 
bilaterally were 2+.  On VA examination in February 2000, 
there was evidence of painful motion and mild muscle spasm, 
however no sensory motor loss was present.  The veteran did 
report right sciatic radicular symptoms.  

On review, the Board finds that the veteran's symptoms 
associated with her low back disability do not more nearly 
approximate pronounced IDS.  The Board acknowledges the 
veteran's repeated complaints of low back pain with radiation 
down her right leg.  Magnetic resonance imaging in August 
2000 showed minimal canal stenosis at L4-5, and there is 
evidence of demonstrable muscle spasm and some decreased 
sensation to pinprick on the August 2004 examination.  
However, the evidence does not indicate absent ankle jerks.  
Muscle strength was generally normal with no more than mild 
weakness or sensory deficits noted.  Straight leg raising 
test was negative.  Thus, a 60 percent evaluation is not 
warranted under Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  

Evaluation of the Veteran's Low Back Disability Pursuant to 
the Rating Criteria in Effect for the Period from September 
23, 2002 to September 25, 2003

For this period, the revised Diagnostic Code 5293 is also for 
consideration.  Under this provision, IDS can be evaluated 
based either on the duration of the incapacitating episodes 
or a combination of the chronic orthopedic and neurologic 
manifestations.  A review of the outpatient records indicates 
that the veteran was seen on various occasions throughout the 
appeal period for exacerbation of her low back pain.  
However, there is no objective evidence of incapacitating 
episodes as defined by note 1 having a total duration of at 
least 6 weeks during the past 12 months.  As such, a 60 
percent evaluation based on incapacitating episodes is not 
warranted.  

In terms of orthopedic manifestations, when considering the 
affect of pain on her ranges of motion, the veteran suffers 
from severe limitation of motion of the lumbar spine.  On 
examination in September 1996, forward flexion was to 48 
degrees, with pain noted.  On VA examination in August 1997, 
pain-free lumbar spine forward flexion was to 68 degrees.  VA 
examination in February 2000 noted flexion to 68 degrees, and 
VA examination in August 2004 noted flexion to 65 degrees, 
with pain present over these ranges.  Thus, a 40 percent 
evaluation is appropriate for severe limitation of lumbar 
spine motion under Diagnostic Code 5292.  There is no basis 
for a higher rating based on orthopedic findings.

As noted above, the veteran's chronic neurological 
manifestations are evaluated pursuant to Diagnostic Code 
8520.  That evaluation is not currently on appeal, and will 
not be considered herein.

Based on the above findings, the Board has also considered 
whether an evaluation greater than 40 percent would be 
warranted under the former Diagnostic Code 5293.  Given the 
findings relating to reflexes and strength, the Board 
concludes that the veteran's symptoms do not more nearly 
approximate pronounced IDS and a 60 percent evaluation would 
not be warranted.  

Evaluation of the Veteran's Low Back Disability Pursuant to 
the Rating Criteria in Effect for the Period Beginning 
September 26, 2003

Effective September 26, 2003, IDS is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  As indicated, there is no evidence of 
incapacitating episodes so as to warrant a 60 percent 
evaluation.  

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion.  On VA examination in August 2004, forward flexion 
was to 65 degrees, with pain present.  The combined range of 
motion of the thoracolumbar spine was 145 degrees.  These 
measurements correspond to a 10 percent evaluation under the 
General Rating Formula based on forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, and combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees..  A higher evaluation than the 40 percent 
currently assigned is not warranted absent evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  Again, as noted 
above, the veteran's chronic neurological manifestations are 
evaluated pursuant to Diagnostic Code 8520.  That evaluation 
is not currently on appeal, and will not be considered 
herein.





ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


